As Filed with the Securities and Exchange Commission on November 10, 2015 Securities Act Registration No. 333-192733 Investment Company Act Reg. No. 811-22917 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 7 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 10 x (Check appropriate box or boxes.) ABSOLUTE SHARES TRUST (Exact Name of Registrant as Specified in Charter) Millington Securities, Inc. 331 Newman Springs Road, Suite 122 Red Bank, New Jersey 07701 (Address of Principal Executive Offices) (Zip Code) 732-842-4920 (Registrant’s Telephone Number, including Area Code) Don Schreiber, Jr. Millington Securities, Inc. 331 Newman Springs Road, Suite 122 Red Bank, New Jersey 07701 (Name and Address of Agent for Service) With a copy to: Peter J. Shea, Esq. Katten Muchin Rosenman LLP 575 Madison Avenue New York, New York 10022 Approximate Date of Proposed Public Offering: As soon as practical after the effective date of this Registration Statement It is proposed that this filing will become effective x immediately upon filing pursuant to paragraph (b) ¨ on pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. This Post-Effective Amendment (“PEA”) No.7 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s Post-Effective AmendmentNo.5 on FormN-1A filed November 6, 2015.This PEANo.7 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in Post-Effective AmendmentNo.5 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Red Bank, and State of New Jersey on this 10th day of November, 2015. Absolute Shares Trust By: /s/Don Schreiber, Jr. Don Schreiber, Jr. Chairman, Trustee, President and Principal Executive Officer Pursuant to the requirements of the Securities Act, this amended Registration Statement has been signed below by the following persons in the capacities indicated on November 10, 2015. Signature Title /s/Don Schreiber, Jr. Chairman, Trustee, President and Principal Executive Officer Don Schreiber, Jr. * Trustee Matthew Schreiber * Trustee Jude T. Depko * Trustee John A. Flanagan * Trustee Andrew Putterman /s/ Tracey M. Crespo Treasurer and Principal Financial Officer Tracey M. Crespo By:/s/ Ann Schreiber * Ann Schreiber Attorney-in-Fact EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
